Title: From Thomas Boylston Adams to William Meredith, 27 June 1806
From: Adams, Thomas Boylston
To: Meredith, William



My dear Sir.
Quincy 27th: June 1806.

I suppose you have condoled and sympathized with me, like many other’s of my friends, upon the reputed death of my wife. Should this have been the case, I owe you my acknowledgments, but it is far more grateful to my feelings, that it is yet in my power to assure you that this calamity has not overtaken me, altho’ it has lately befallen a namesake of mine who is a kinsman and an inhabitant of the same town. My friend Mrs: Rutter has written me a letter, full of sympathy on this afflicting event, and indeed the coincidence of names, age and place has given rise to a very general application of it to me, even by people no farther distant than Boston. Though I am not free from apprehension on account of the near approach of a period of danger & difficulty, which you know much better than I do how to appreciate; I will not distress myself by the anticipation of an evil so grave.
My friend W. Sullivan informed me not long since, that you had addressed him, on the subject of a Note of hand, which Mr: Reinagle had sent to me for collection, against Fox of the Theatre— He informed my friend W. Shaw of your application to him for information, and found that Mr: Shaw had the management of the suit, and that it was then in a fair way of settlement—Mr: Shaw undertook to answer your letter, which I hope he did. The reason why I did not reply to Mr: Reinagle’s last letter to me on the subject was, only, that having by two or three letters acquainted him with the train of the business and the prospect attending it, I had nothing further to communicate; until some alteration should take place. I had entrusted Mr: Shaw with the management of the affair and I presume he has done the least that circumstances would admit. The demands against Fox for which suits were commenced amounted to nearly one thousand Dollars and Mr: Shaw informs me that a sort of compromise took place between Fox and his Creditors, by which they agreed to take the profits of his benefit in full for their debts and to receive a dividend proportioned to their demands. By this arrangement the Creditors obtained within ten per cent principal of their debt, which was doing better than I had any reason to hope—As I have had little business to call me to the Courts in Boston, I have confided it entirely to Shaw, who takes both trouble and profit off my hands—He promised to remit you the amount recovered for Mr: Reinagle by the last post, and I Have thought it a duty to give you this detail to exonerate myself from the imputation of negligence—We are obliged to trim and knuckle to Debtors in this as well as other States; there is no other way to avoid the stretch of conscience, of which our laws are well adapted to favor the distension, or, pressing emergencies—
I believe our short-lived correspondence may accuse you with having snapped the thread of its existence, but I do not appear as a witness to the charge. Nevertheless I can truly say that I hear less of and from you than I could have wished. This is no time for such as think as we do to hold very strict communion, except in secret good wishes—Mere civility is a ceremony, and to be dispensed with, by acquiescence, among friends. Yet whenever you may see fit to favor me with commands they shall be promptly obeyed—
Present me very kindly to Mrs: Meredith and your children, the eldest of whom may possibly still remember / Your friend & servt
T. B. Adams—
PS I take the liberty to enclose a letter which I will thank you to send as addressed—

